Title: From James Madison to Charles Bagot, 31 August 1817
From: Madison, James
To: Bagot, Charles


Dear SirMontpellier Aug. 31. 1817
I have but this moment received your agreeable favor of the 26th, which ought to have come [to] hand a day or two sooner; and from the arrangement of the mail days, this will not reach Washington so soon by a day or two, as the mere distance would permit.
Mrs. Madison and myself learn with sincere pleasure that we shall not be disappointed of the kind visit promised us: We shall be at home henceforward for some weeks, and shall be ready to give Mrs. Bagot and yourself a cordial welcome to Montpellier as soon as your goodness affords us the opportunity; flattering ourselves that it will not be inconvenient to you, to make the air of our Mountains more than a fugitive exchange for the present exhalations of tide water. I need scarcely say that the welcome will be gladly extended to Mr. Antrobus, and any of the other gentlemen near you, who may be willing to favor us with their company. Be so obliging as to present our respectful compliments to Mrs. Bagot, and to be assured of my sincere esteem and my very great respect.
James Madison
